DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/20 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“A photogrammetry-based method to measure total and local volume chances of unsaturated soils during triaxial testing”, Acta Geotechnica, DOI 10.1007/s11440-014-0346-8, 26 Aug 2014.; cited in the IDS dated 10/21/20) in view of Salazar et al. (U.S. Pub. No. 2017/0150015) and in view of Boudin et al. (U.S. Pub. No. 2018/0128687; cited in the IDS dated 10/21/20).
In regard to claim 1, Zhang teaches a system comprising: 
a transparent outer cell having an inner surface and an outer surface (i.e. Figs. 4(a) and 4(b) acrylic cell) (Figs. 4(a) and 4(b), 3 A photogrammetry-based new method); 
a transparent inner cell disposed within the transparent outer cell (i.e. Fig. 1(b) double-wall cell for unsaturated soils; inner cylinder is made of Perspex or acrylic; acrylic inner cell) (Fig. 1(b), 2.1.1 Measurement of the cell fluid, p. 5, left column, lines 26-29), the transparent inner cell having an inner surface and an outer surface (i.e. inner cylinder by definition has an inner and outer surface) (Fig. 1(b), 2.1.1 Measurement of the cell fluid, p. 5, left column, lines 26-29), wherein the outer surface of the transparent inner cell cooperates with the inner surface of the transparent outer cell to at least partially define a first interior volume (i.e. Fig. 1(b) double-wall cell for unsaturated soils; double-wall cell can confine a liquid volume) (Fig. 1(b), 2.1.1 Measurement of the cell fluid, p. 5, left column, lines 26-29), wherein the inner surface of the transparent inner cell at least partially defines a second interior volume, and wherein the second interior volume is configured to receive a material sample (i.e. Fig. 1(b) double-wall cell for unsaturated soils; inner cylinder is made of Perspex or acrylic; acrylic inner cell which contains sample or specimen) (Fig. 1(b), 2.1.1 Measurement of the cell fluid); and 
wherein each camera of the plurality of cameras is configured to provide captured data to a computing device (i.e. Figs. 4(a) and 4(b) for system setup and camera positions; computer program PhotoSoilVolume has been developed to perform the required calculations) (Figs. 4(a) and 4(b), 5.4 Presentation of test results; p. 20, left column, lines 1-7).  
In the same field of endeavor, Salazar teaches a plurality of cameras disposed around a circumference of the transparent inner cell, wherein the plurality of cameras are configured to capture visual images… (i.e. system 90 including a plurality of cameras providing full specimen coverage within a triaxial cell) (Fig. 1; para[0041]-[0042]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Zhang with those of Salazar because Salazar teaches a system that allows for unobstructed, remote monitoring of a specimen, such as a soil specimen, within the apparatus (See, for example, para[0026] of Salazar).  Therefore, it would have been obvious to combine the teachings of Zhang and Salazar.
	However, Salazar does not teach capture…infrared images.
	In the same field of endeavor, Boudin teaches capture…infrared images (i.e.  in order to capture images of the multitude of three dimensional surfaces of a component such that the images of the entire surface or nearly the entire surface are captured, a plurality of optical cameras, including perhaps a mixture of infrared and visible light cameras, are manually positioned around the coated surfaces of the component) (Fig. 2; para[0004], [0026]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Zhang and Salazar with those of Boudin because Boudin teaches a non-destructive method for assessing the condition of a component (i.e. sample or specimen) by using a plurality of optical cameras, at least of which is an infrared camera configured to perform flash thermography (See, for example, para[0007] of Boudin).  Therefore, it would have been obvious to combine the teachings of Zhang and Salazar with those of Boudin.
In regard to claim 4, Zhang, Salazar, and Boudin teach all of the limitations of claim 1 as discussed above.  In addition, Zhang teaches wherein the first interior volume is configured to receive pressure controlled air or transparent fluid (i.e. Fig. 1(b) double-wall cell for unsaturated soils; double-wall cell can confine a liquid volume; air tube; water) (Fig. 1(b), 2.1.1 Measurement of the cell fluid, p. 5, left column, lines 26-29).  
In regard to claim 6, Zhang, Salazar, and Boudin teach all of the limitations of claim 1 as discussed above.  In addition, Zhang teaches wherein the inner surface of the transparent inner cell has a generally cylindrical profile (i.e. Fig. 1(b) double-wall cell for unsaturated soils; inner cylinder is made of Perspex or acrylic; acrylic inner cell) (Fig. 1(b), 2.1.1 Measurement of the cell fluid, p. 5, left column, lines 26-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488